Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant's filing on 21st December 2020. Claims 1-20 are presently pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21st December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “wherein the first workload profile comprises is based on a runtime profile of memory accesses”. Examiner suggests amending the claim to remove “comprises”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1 and 14 and dependent claims 2-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. The claims recite the setting of a timing parameter for a memory module based on a workload profile indicating a memory access pattern of a workload executing at a processing unit.
The limitations of setting a timing parameter based on a workload profile based on a workload executed at a processing unit, is a process that, under its broadest reasonable interpretation, covers performance of the limitation entirely in the mind but for the recitation of generic computer components (i.e. the generic computer components comprising a memory module, a processor or processing unit, and a memory controller). That is, other than reciting a processing unit, memory controller, and memory module, nothing in the claim element precludes the step of setting a timing parameter based on a given workload profile that indicates a memory access pattern from practically being performed entirely in the mind. In this case, the timing parameter is set based on a given workload profile which indicates a memory access pattern to be executed at a processor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional elements of a “memory module”, “processing unit”, “memory controller”, and “processor”. The “memory module” and “processor” and “processing unit” and “memory controller” are recited at a high level of generality (i.e. generic computer components performing generic computer functions), such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on performing the mental process. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “memory module”, “processing unit”, “memory controller”, “processor” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Additionally, dependent claims 2-12, 15-20 recite either additional “setting” steps that covers performance of the limitation in the mind but for the recitation of generic computer components, or else they include additional functional elements which do not provide a practical application of the mental process or mathematical calculation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and therefore are also patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2, 3, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 2, 3, 11, 15, and 16 recite the setting of a first timing parameter that was previously set based on the workload profile set in their respective independent claims. It is unclear temporally whether the timing parameter is initially set in the independent claim and then reset by the limitations in the dependent claims, for example, (A) setting the timing parameter based on a memory access pattern and then adjusting timing at a later time based on the temperature of the processing unit, or whether the setting of the timing parameter is set just a single time but taking into account multiple factors, for example, (B) setting the timing parameter accounting for a memory access pattern AND a thermal budget AND a temperature. For purposes of examination, Examiner has taken the interpretation of accounting for multiple factors in a single timing setting instance as claim 13 suggests the combination of factors are used together.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9-12, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irshad et al (US 2020/0097201 A1, hereinafter Irshad).
Regarding claim 1, Irshad discloses a method comprising: setting a first timing parameter for a first memory module based on a first workload profile (See Irshad, [0009], “implement updated memory timing parameters that are better tuned to the particular workload”), 
the first workload profile indicating a memory access pattern to be executed at a processing unit (See Irshad, [0014], “conduct memory accesses to the graphics memory 108 with signaling configured in accordance with the set of memory timing parameter values stored at the memory controller” and “default timing parameters configured for the memory controller 116 may lead to excess memory latency, and thus degraded performance, for the particular workload”).
Regarding claim 6, Irshad disclosed the method of claim 1 as described hereinabove. Irshad further discloses wherein the first timing parameter comprises a clock frequency of a memory clock signal (See Irshad, [0019], “configure clock module 212 to provide the clock signal CLK with a frequency commensurate with the intended memory speed”).
Regarding claim 7, Irshad disclosed the method of claim 1 as described hereinabove. Irshad further discloses wherein the first timing parameter comprises at least one of a page loading parameter, a row precharge parameter, a column-to-column delay- parameter, a row-to-row delay parameter, a four-bank activation window parameter, a write recovery (WR) parameter, a read to precharge (RTP) parameter, and a refresh interval (REFIT) parameter (See Irshad, [0018], disclosing “tRP (RAS Precharge)” as a memory timing parameter, and [0019], disclosing the memory controller implements the timing parameters using a set of control registers to “directly or indirectly configure or control….to effect the corresponding memory timings”).
Regarding claim 9, Irshad disclosed the method of claim 1 as described hereinabove. Irshad further discloses wherein the first workload profile comprises is based on a runtime profile of memory accesses associated with the first workload (See Irshad, [0015], disclosing dynamically reconfiguring memory timing parameters to the particular characteristics of the workload and [0014], disclosing in executing the workloads, the GPU relies on the memory controller 116 “to conduct memory accesses to the graphics memory”).
Regarding claim 10, Irshad disclosed the method of claim 1 as described hereinabove. Irshad further discloses wherein the first workload profile is based on patterns of previous memory accesses associated with the first workload (See Irshad [0014], disclosing the memory controller using memory timing parameters which have been previously selected to be stable under a variety of workloads, or in other words, previously determined memory access patterns).
Regarding claim 11, Irshad disclosed the method of claim 1 as described hereinabove. Irshad further discloses setting the first timing parameter for the first memory module based on a second workload profile for a second workload to be executed at the processing unit (See Irshad, [0015] & [0022], disclosing using reconfigured memory timing parameters better tuned to the particular characteristics of a different, or second, workload as compared to the default set of memory time parameters that operate stably for workloads generally, or a first workload).
Regarding claim 12, Irshad disclosed the method of claim 1 as described hereinabove. Irshad further discloses setting a second timing parameter for the first memory module based on the first workload profile (See Irshad, [0015], “updated set 126 of one or more memory timing parameter values”).
  Regarding claim 14, Irshad discloses a processor, comprising: a processing unit to execute a workload (See Irshad, [0014], “In executing these workloads, the GPU 104 relies on the memory controller”); and 
a memory controller to: set a first timing parameter for a memory module based on a workload profile indicating a memory access pattern of the workload (See Irshad, [0009], “implement updated memory timing parameters that are better tuned to the particular workload” and [0014], “In executing these workloads, the GPU 104 relies on the memory controller”).  
Regarding claim 19, Irshad disclosed the processor of claim 14 as described hereinabove. Irshad further discloses wherein the first timing parameter comprises a clock frequency of a memory clock signal (See Irshad, [0019], “configure clock module 212 to provide the clock signal CLK with a frequency commensurate with the intended memory speed”).  
Regarding claim 20, Irshad disclosed the processor of claim 14 as described hereinabove. Irshad further discloses wherein the first timing parameter comprises at least one of a page loading parameter, a row precharge parameter, a column-to-column delay parameter, a row-to-row delay parameter, a four-bank activation window parameter, a write recovery (WR) parameter, a read to precharge (RTP) parameter, and a refresh interval (REFI) parameter (See Irshad, [0018], disclosing “tRP (RAS Precharge)” as a memory timing parameter, and [0019], disclosing the memory controller implements the timing parameters using a set of control registers to “directly or indirectly configure or control….to effect the corresponding memory timings”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Irshad et al (US 2020/0097201 A1, hereinafter Irshad) in view of Henry et al (US2008/0117702 A1, hereinafter Henry).
Regarding claim 2, Irshad disclosed the method of claim 1 as described hereinabove. Irshad does not disclose setting the first timing parameter further based on a thermal budget for the processing unit.
However, Henry discloses setting the first timing parameter further based on a thermal budget for the processing unit (See Henry, [0024], disclosing adjusting operating frequency so that memory is functional under present PVT conditions, and [0026], disclosing PVT includes “information about the silicon process, chip temperature, and voltage…generated by respective sensors located within the chip”, or in other words, the temperature is within an allowable temperature range or budget to operate the memory at some timing).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the adjustable timing memory system of Irshad with the dynamic temperature compensation of Henry as overall system performance can be improved by minimizing power consumption, deliver optimized performance while easing design constraints for the embedded memory which translates into area savings and yield improvements (See Henry [0024]).  
Regarding claim 3, Irshad in view of Henry disclosed the method of claim 2 as described hereinabove. Henry further discloses setting the first timing parameter further based on a detected temperature at the processing unit (See Henry, [0024], disclosing adjusting operating frequency so that memory is functional under present PVT conditions, and [0026], disclosing PVT includes “information about the silicon process, chip temperature, and voltage…generated by respective sensors located within the chip”).
Regarding claim 13, Irshad discloses a method, comprising: setting a timing parameter for a memory module based on a workload profile associated with a workload executing at a processing unit (See Irshad, [0009], “implement updated memory timing parameters that are better tuned to the particular workload”).
Irshad does not disclose the timing parameter based upon a thermal budget associated with the processing unit.
However, Henry discloses the timing parameter based upon a thermal budget associated with the processing unit (See Henry, [0024], disclosing adjusting operating frequency so that memory is functional under present PVT conditions, and [0026], disclosing PVT includes “information about the silicon process, chip temperature, and voltage…generated by respective sensors located within the chip”, or in other words, the temperature is within an allowable temperature range or budget to operate the memory at some timing).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the adjustable timing memory system of Irshad with the dynamic temperature compensation of Henry as overall system performance can be improved by minimizing power consumption, deliver optimized performance while easing design constraints for the embedded memory which translates into area savings and yield improvements (See Henry [0024]).
Regarding claim 15, Irshad disclosed the processor of claim 14 as described hereinabove.  Irshad does not disclose wherein the memory controller is to: set the timing parameter further based on a thermal budget for the processing unit.  
However, Henry discloses wherein the memory controller is to: set the timing parameter further based on a thermal budget for the processing unit (See Henry, [0024], disclosing adjusting operating frequency so that memory is functional under present PVT conditions, and [0026], disclosing PVT includes “information about the silicon process, chip temperature, and voltage…generated by respective sensors located within the chip”, or in other words, the temperature is within an allowable temperature range or budget to operate the memory at some timing).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the adjustable timing memory system of Irshad with the dynamic temperature compensation of Henry as overall system performance can be improved by minimizing power consumption, deliver optimized performance while easing design constraints for the embedded memory which translates into area savings and yield improvements (See Henry [0024]).
Regarding claim 16, Irshad in view of Henry disclosed the processor of claim 15 as described hereinabove. Henry further discloses wherein the memory controller is to: set the timing parameter further based on a detected temperature at the processing unit (See Henry, [0024], disclosing adjusting operating frequency so that memory is functional under present PVT conditions, and [0026], disclosing PVT includes “information about the silicon process, chip temperature, and voltage…generated by respective sensors located within the chip”).  

Claims 4, 5, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Irshad et al (US 2020/0097201 A1, hereinafter Irshad) in view of Vergis et al (US 2004/0215912 A1, hereinafter Vergis).
Regarding claim 4, Irshad disclosed the method of claim 1 as described hereinabove. Irshad does not further disclose wherein the first workload profile indicates at least one of a memory traffic rate associated with the first workload, a number of memory reads associated with the first workload, a number of memory writes associated with the first workload, a size of memory accesses associated with the first workload, and a spatial locality associated with the first workload 
However, Vergis discloses wherein the first workload profile indicates at least one of a memory traffic rate associated with the first workload, a number of memory reads associated with the first workload, a number of memory writes associated with the first workload, a size of memory accesses associated with the first workload, and a spatial locality associated with the first workload (See Vergis, [0005] & [0021], disclosing a maximum rate capable of being handled by the memory system and [0026], disclosing tracking read/write percentages and page hit/page empty/page miss statistics for a workload).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the workload dependent adjustable memory of Irshad with the workload profile tracking of Vergis as it improves memory system performance by allowing maximum operational stress to be applied to the memory system without significant risk of failure (See Vergis [0027]).
Regarding claim 5, Irshad disclosed the method of claim 1 as described hereinabove. Vergis does not disclose wherein the first workload profile indicates at least one of a number of memory requests associated with the first workload that result in a memory page hit, a number of memory requests associated with the first workload that result in a memory page miss, and a number of memory requests associated with the first workload that result in a memory page conflict.
However, Vergis discloses wherein the first workload profile indicates at least one of a number of memory requests associated with the first workload that result in a memory page hit, a number of memory requests associated with the first workload that result in a memory page miss, and a number of memory requests associated with the first workload that result in a memory page conflict (See Vergis, [0026], disclosing tracking read/write percentages and page hit/page empty/page miss statistics for a workload).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the workload dependent adjustable memory of Irshad with the workload profile tracking of Vergis as it improves memory system performance by allowing maximum operational stress to be applied to the memory system without significant risk of failure (See Vergis [0027]).
Regarding claim 17, Irshad disclosed the processor of claim 14 as described hereinabove. Irshad does not disclose wherein the workload profile is based on at least one of a memory traffic rate associated with the workload, a number of memory reads associated with the workload, a number of memory writes associated with the workload, a size of memory accesses associated with the workload, and a spatial locality associated with the workload.  
However, Vergis discloses wherein the workload profile is based on at least one of a memory traffic rate associated with the workload, a number of memory reads associated with the workload, a number of memory writes associated with the workload, a size of memory accesses associated with the workload, and a spatial locality associated with the workload (See Vergis, [0005] & [0021], disclosing a maximum rate capable of being handled by the memory system and [0026], disclosing tracking read/write percentages and page hit/page empty/page miss statistics for a workload).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the workload dependent adjustable memory of Irshad with the workload profile tracking of Vergis as it improves memory system performance by allowing maximum operational stress to be applied to the memory system without significant risk of failure (See Vergis [0027]).
Regarding claim 18, Irshad disclosed the processor of claim 14 as described hereinabove. Irshad does not disclose wherein the workload profile is based on at least one of a number of memory requests associated with the workload that result in a memory page hit, a number of memory requests associated with the workload that result in a memory page miss, and a number of memory requests associated with the workload that result in a memory page conflict. 
However, Vergis discloses wherein the workload profile is based on at least one of a memory traffic rate associated with the workload, a number of memory reads associated with the workload, a number of memory writes associated with the workload, a size of memory accesses associated with the workload, and a spatial locality associated with the workload (See Vergis, [0026], disclosing tracking read/write percentages and page hit/page empty/page miss statistics for a workload).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the workload dependent adjustable memory of Irshad with the workload profile tracking of Vergis as it improves memory system performance by allowing maximum operational stress to be applied to the memory system without significant risk of failure (See Vergis [0027]).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Irshad et al (US 2020/0097201 A1, hereinafter Irshad) in view of Virtana (Virtana, Storage Workload Analysis, White Paper, 2019, hereinafter Virtana).
Regarding claim 8, Irshad disclosed the method of claim 1 as described hereinabove. Vergis does not disclose wherein the first workload profile is based on an offline statistical analysis of memory accesses associated with the first workload.
However, Virtana discloses wherein the first workload profile is based on an offline statistical analysis of memory accesses associated with the first workload (See Virtana, page 3, “The WorkloadWisdom release introduced Storage Performance Analytics, a capability of WorkloadWisdom that allows storage engineers to analyze temporal and spatial workload behavior…accesses historical production data from storage arrays…creates a detailed workload profile that can be used to automatically generate a highly accurate workload model”).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the workload dependent adjustable memory of Irshad with the previously analyzed statistics of Virtana as it improves memory system performance by fully evaluating system performance to efficiently troubleshoot performance problems and provide analyzed data for “holistic approach to architecturing, optimizing, and troubleshooting storage infrastructure” (Virtana, page 3, last paragraph of section titled Storage Performance Analytics Overview).


EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shachar et al (US2016/0124852) disclosing hints about memory usage results in data swap out based on runtime memory usage patterns.
Pippin (US7761274) disclosing a temperature based clock frequency controller in an integrated circuit which halts operation when the temperature attains a critical temperature

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137